DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  There are two claims numbered “7”, and there are two claims numbered “9”.  
For examination purposes misnumbered second claim 7 has been renumbered as claim 8, misnumbered claim 8 has been renumbered as claim 9, misnumbered first claim 9 has been renumbered as claim 10 and misnumbered second claim 9 has been renumbered as claim 11.  Correction is required in the Applicant’s next response.

Double Patenting
Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,818,125. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations recited claims 2-11 of the present application are recited in claim 1-10 of the U.S. Patent including: “a roulette wheel comprising a plurality of radially inward sphere receiving sectors, each sphere-receiving sector comprising a pressure-sensitive switch…….”, “a plurality of radially outward sphere-launching rings to launch a plurality of spheres, each sphere causing a respective auditory tone to be generated………”,  “a jackpot controller to play a musical scale generated by a combination of pressure sensitive switches actuated by the plurality of spheres…….”, “each superior sector surface further comprises a respective colorization, the respective colorization being selected from a color group…….”, “a wagering surface with a plurality of wager-receiving sections, each wager-receiving section comprises a superior section surface…….”, “the superior .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The patent to Chavez – Munoz (US 2016/0263472) disclose a roulette apparatus wherein a ball causes an auditory tone to be generated when the ball rests in a ball receiving sector, paragraph [0038].  	None of the cited references alone or in combination teach the claimed “each sphere receiving sector further comprising a superior sector surface that bears a symbol”,  “a plurality of radially outward sphere-launching rings to launch a plurality of spheres, each sphere causing a respective audio tone to be generated, when each sphere rests in a respective sphere-receiving sector and actuates a respective pressure-sensitive switch” and “a jackpot controller to play a musical scale generated by a combination of pressure sensitive switches actuated by the plurality of spheres , in response to determining that the musical scale is a winning musical scale” as recited in claim 2.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424.  The examiner can normally be reached on Monday through Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

bhl